UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 ELHAM SATAKI,
           Plaintiff,
 v.                                                        Civil Action No. 10-466 (CKK)
 MEHDI FALAHATI,
           Defendants.


                                   MEMORANDUM OPINION
                                       (July 12, 2010)

          Plaintiff Elham Sataki filed the above-captioned suit against Defendant Mehdi Falahati,

her co-worker at the Broadcasting Board of Governors (“BBG”), asserting tort claims for Assault

and Battery, False Light, Defamation, Tortious Interference with Business Relations, and

Intentional Infliction of Emotional Distress. The action was originally filed by Plaintiff in the

Superior Court for the District of Columbia on March 1, 2010. On March 19, 2010, the Chief of

the Civil Division in the Office of the United States Attorney for the District of Columbia

certified pursuant to 28 U.S.C. § 2679(d) that Mr. Falahati had been acting within the scope of

his employment as an employee of the United States at the time he allegedly engaged in the

majority of the conduct of which Plaintiff complains. See Notice of Removal, Docket No. [1],

Ex. 2 (Westfall Certification). The case was subsequently removed to this Court on March 19,

2010, pursuant to 28U.S.C. §§ 1441(a), 1442(a)(1), 1446, and 2679(d). See Notice of Removal,

Docket No. [1]. Plaintiff has not objected to the Westfall Certification or to the removal of this

action.

          On June 3, 2010, Defendant Mehdi Falahati and the United States of America filed a

Motion to Dismiss this action. See Docket No. [12]. As set forth therein, Defendant Falahati
argues that all of Plaintiff’s tort claims against him must be dismissed as a matter of law because:

(1) Title VII is the exclusive judicial remedy for federal employees to challenge employment

discrimination or retaliation and therefore preempts all of Plaintiff’s tort claims against

Defendant Falahati, as the claims are based on allegations of sexual harassment in the workplace,

Def.’s MTD at 5-9; and (2) alternatively, Plaintiff’s tort claims are within the scope of the

Federal Employees’ Compensation Act (“FECA”) or, at a minimum, establish a “substantial

question” regarding the applicability of FECA, such that FECA bars Plaintiff’s tort claims

against Defendant Falahati, id. at 17-20. Defendant Falahati separately contends that even

assuming Plaintiff’s tort claims against him do not fail as a matter of law, to the extent her claims

are based on conduct certified in the Westfall Certification, the United States must be substituted

as the sole defendant and the claims must be dismissed as the United States has not waived its

sovereign immunity, Plaintiff did not exhaust her administrative remedies, and she has no right to

a jury trial or punitive damages. Id. at 9-16.

       On June 17, 2010, Plaintiff, through counsel, filed a Motion for Extension of Time, in

which she requested that she be permitted a two week extension of time to file her opposition to

Defendant’s Motion to Dismiss. By Minute Order dated June 18, 2010, the Court granted

Plaintiff’s Motion for Extension of Time. See June 18, 2010 Min. Order. Accordingly, Plaintiff

had until and including July 2, 2010 — i.e., two weeks from the date of the Order — to respond

to Defendant’s Motion to Dismiss. Plaintiff, who is represented by counsel in this action, failed

to file any response to Defendant’s Motion to Dismiss by July 2, 2010, or indeed, at anytime

thereafter. As of the date of this Memorandum Opinion and accompanying Order, the docket

reflects that no response has been filed by Plaintiff. Accordingly, pursuant to LCvR 7(b), the


                                                  2
Court shall GRANT Defendant’s [12] Motion to Dismiss as conceded. See LCvR 7(b) (“If . . . a

memorandum [in opposition] is not filed within the prescribed time, the Court may treat the

motion as conceded.”). See also Twelve John Does v. District of Columbia, 117 F.3d 571, 577

(D.C. Cir. 1997) (a district court may in its discretion “rel[y] on the absence of a response as a

basis for treating [a] motion as conceded”). This case shall therefore be DISMISSED without

prejudice. An appropriate Order accompanies this Memorandum Opinion.

Date: July 12, 2010

                                                       /s/
                                                      COLLEEN KOLLAR-KOTELLY
                                                      United States District Judge




                                                  3